Citation Nr: 1201681	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-28 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to July 1964.  The Veteran died in October 2008; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for cause of death.

A January 2009 report of contact indicated the appellant wished to file claims for entitlement to dependency and indemnity compensation (DIC), accrued benefits, and death pension.  In February 2009, subsequent to the rating decision on appeal, the RO sent the appellant correspondence which noted she had been denied entitlement to accrued benefits and death pension.  In her June 2009 notice of disagreement, the appellant specifically stated she was appealing her claim for DIC, and indicated the date of the February 2009 rating decision which denied entitlement to service connection for cause of death.  As such, the issues of entitlement to accrued benefits and entitlement to non-service-connected death pension were not appealed, and are not before the Board at this time.  Notably, the Veteran did not have any claims pending before the VA prior to his death.

The appellant appeared and testified at a personal hearing in September 2011 before the undersigned Veterans Law Judge sitting in Jackson, Mississippi.  A transcript of the hearing is contained in the record.  During the hearing, the Veterans Law Judge indicated that the only claim on appeal was service connection for cause of death, and the appellant and her representative did not indicate she additionally sought entitlement to death pension.


FINDINGS OF FACT

1.  The Veteran died in October 2008 at the age of 71.  According to his death certificate, the immediate cause of death was cardiorespiratory failure due to (or as a consequence of) a large subdural hemorrhage, due to (or a consequence of) hypertension, seizure, anticoagulation, and heart disease. No autopsy was performed.

2.  At the time of his death, the Veteran had service connection for rheumatic heart disease, with a disability rating of 10 percent.

3.  The weight of the evidence of record indicates that the Veteran's cardiorespiratory failure as a consequence of a large subdural hemorrhage, due to hypertension, seizure, anticoagulation, and heart disease, and/or any other cause of his death were not shown to have manifested during service or for many years thereafeter, and were not otherwise shown to be related to service.

4.  The preponderance of the evidence is against a finding that the Veteran's rheumatic heart disease caused or contributed materially or substantially to the cause of the Veteran's death.  






CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.312 , 3.313 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The appellant was supplied with notice in compliance with Hupp in November 2008, prior to the February 2009 rating decision on appeal.  

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  In October 2011, a VA medical opinion was requested and provided due to the complexities of the heart conditions present in this case.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

It is the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension and/or endocarditis (this term covers all forms of valvular heart disease) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996). 

Factual Background 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran died in October 2008.  His death certificate lists the immediate cause of death as cardiorespiratory failure due to (or as a consequence of) a large subdural hemorrhage, due to (or as a consequence of) hypertension, seizure, anticoagulation, and heart disease.  At the time of his death the Veteran was service connected for rheumatic heart disease, rated as 10 percent disabling (effective February 11, 1993).

The appellant contends that the anticoagulation medicine and heart disease which contributed to the Veteran's death were a result of or consequence of his rheumatic heart disease.

Service treatment records include a September 1954 application for enlistment examination, where the Veteran was noted to have a normal evaluation of the heart.  The Veteran reported a history of rheumatic fever at age 15, with bed rest for two months.  In February 1955, he had symptoms of a swollen left foot, a very sore throat, and a fever.  He had easy fatigue ability and dyspnea on mild effort.  His heart examination was negative, but he had red joints on both feet.  He was assessed with active rheumatic fever, without heart involvement, and sent for treatment.  Chest x-rays, EKG, urine analysis and throat culture were all normal.  He was treated for two weeks and returned to duty in July 1955.  A June 1958 chest x-ray for reenlistment was noted to be essentially negative.  In November 1958 he reported to sick call for a continued fever and pharyngitis.  He noted at that time that he had a history of rheumatic fever.  His chest and heart were noted to be "negative" at that time.  He was treated with a course of antibiotics.  The following day he reported feeling better.  A June 1964 discharge examination indicated the Veteran had a normal heart evaluation.  Service treatment records do not include a diagnosis of or treatment for hypertension, any other valvular heart disease, or seizures.

An October 1992 cardiac catheterization resulted in a diagnosis of atherosclerotic coronary artery disease, with normal left ventriculogram.  

In January 1993, the Veteran sought treatment for mild to moderate coronary artery disease with radiating chest pain.  He was noted to have a history of rheumatic fever with resultant heart murmur and a history of hyperlipidemia.  He also reported a medical history of hypertension.  He reported that his father and sister died from myocardial infarctions; his sister died at age 62.  The private physician assessed the Veteran with unstable angina, and he was hospitalized.  After testing he was treated for atherosclerotic heart disease, and was additionally diagnosed with moderate obstructive lung disease.  

A March 1993 VA examination noted the Veteran had a history of rheumatic fever in service.  He indicated he had a history of smoking three packs of cigarettes a day for 15 years, but he quit smoking in 1964.  He was treated for a myocardial infarction in October 1992, and underwent a cardiac catheterization.  In January 1993, he had a repeat myocardial infarction, which was thrombolyzed.  His family history was noted to be positive for a sister with heart disease and both parents dying from cardiac diseases.  He reported high blood pressure since October 1992, and elevated lipids.  He reported joint pain, and arthritis in many joints.  Cardiovascular examination revealed a midsystolic murmur.  An EKG showed normal sinus rhythm with no gross abnormalities, and chest x-ray revealed scattered, calcified granulomata.  He was diagnosed with coronary artery disease status post myocardial infarction times two and thrombolysis, and peripheral vascular disease with claudication.

In a March 1993 rating decision, the Veteran was denied service connection for rheumatic heart disease because the March 1993 VA examination did not diagnose rheumatic heart disease, and the Veteran was not diagnosed with rheumatic heart disease in service.  A November 1993 rating decision granted entitlement to service connection for residuals of rheumatic fever, with a noncompensable rating.

An August 1993 private treatment record noted the Veteran's heart rate was regular, and there were no murmurs or gallops.  He reported some exertional dyspnea, which was attributed to chronic obstructive pulmonary disease diagnosed in January 1993.  

In March 1994, the Veteran was treated for hypokinesis, and he reported elevated blood pressure.  He indicated a family history of two sisters with coronary artery disease, and the death of his father due to myocardial infarction.  He was noted to have rare ventricular premature contractions, and rare atrial premature contractions.  He was admitted to hospital care in April 1994.  He had decreased heart sounds, but no murmur.  Although he was admitted for heart catheterization, he later refused catheterization.  He was warned of the risks of not pursuing treatment, which included heart attack and death, but he continued discharge against medical advice.

The Veteran sought private cardiac treatment again one week later in April 1994.  He was noted to have a grade 1 out of 6 short systolic ejection murmur noted at the apex.  Following examination, he was assessed with atherosclerotic cardiovascular disease, previous anterior apical myocardial infarction, hypertension, hyperlipidemia, and a history of alcohol abuse.  His cardiovascular risk factors were noted to be hypercholesterolemia, hypertension, family history (noting that his brother died of myocardial infarction at age 61), and remote tobacco use.  Chest x-rays noted bibasilar atelectasis and pleural effusion.  Repeat catheterization revealed a 100 percent occlusion of the left anterior descending artery and 80-90 percent stenosis of the right coronary artery.  There was significant left ventricular dysfunction with anterior hypokinesis.  He then underwent a aorto coronary bypass grafting, following a diagnosis of severe 2-vessel coronary artery disease and severe left ventricular dysfunction.  

A July 1994 rating provided a 10 percent evaluation for rheumatic heart disease based upon a May 1994 cardiac catheterization demonstrating a trace mitral regurgitation with ventricular premature beats, and a March 1993 finding of a midsystolic murmur.

An April 1999 VA heart examination noted a family history of heart disease, with his father dying of a myocardial infarction, his mother dying of a "bad heart valve" at age 50, and a brother who underwent bypass surgery at age 76.  He reported a history of hypertension for the prior 15 years.  After evaluation and a review of his pertinent medical history, the examiner diagnosed coronary heart disease, mild aortic stenosis, and a history of rheumatic fever.  The examiner opined that the Veteran's current cardiac symptomatology was attributable to his coronary heart disease, and noted that his valvular hear disease (aortic stenosis) was not of a sufficient severity to result in symptomatology.  The examiner found that the valvular findings on echocardiogram were consistent with age-related degenerative disease of the valves, and opined that neither his coronary heart disease nor his current valvular heart disease were attributable to or exacerbated by his service-connected rheumatic fever.

In an October 1999 decision, the Board denied entitlement to service connection for coronary artery disease, status post myocardial infarction times two, and thrombolysis, to include as secondary to service-connected rheumatic heart disease.

A January 2002 echocardiogram revealed wall motion abnormality with an ejection fraction of 35-40 percent, moderate concentric left ventricular hypertrophy, moderate-to-severe aortic stenosis, pulmonary hypertension, and mild mitral regurgitation and tricuspid regurgitation.  

Private treatment records from October 2002 assessed the Veteran with (1) respiratory failure after surgery, with some pulmonary edema on x-ray, possibly due to an acute lung injury, (2) chronic obstructive pulmonary disease, and (3) renal insufficiency.  He then underwent an aortic valve replacement, re-do coronary artery bypass graft to the right coronary artery and obtuse marginal branch of the circumflex.  

In April 2005, following complaints of chest pain and right sided numbness, the Veteran underwent a right carotid endarterectomy.  He had postoperative diagnoses of carotid stenosis, peripheral vascular disease, a history of coronary artery disease, a history of cerebrovascular accident, and status post right carotid endarterectomy.  

In July 2005, the Veteran was provided an additional VA heart examination.  The examiner noted the Veteran's pertinent heart history, and that he had recently (four months prior) suffered a stroke, and underwent an endarterectomy.  The stroke gave him right hemiparesis.  The Veteran stated he was diagnosed with hypertension in 1955.  Following a review of the claims file and an examination of the Veteran, the examiner noted he had a history of rheumatic heart disease and aortic stenosis, which progressively worsened resulting in an aortic valve replacement.  He additionally has ischemic heart disease and hypertension.  

In a January 2006 addendum to the VA examination, the examiner noted that there are several causes of aortic stenosis including (1) congenital aortic stenosis, (2) aortic stenosis caused by degenerative disease of the valve, and (3) aortic stenosis caused by rheumatic heart disease.  The examiner noted the Veteran had essential hypertension, dyslipidemia, a history of tobacco use, and a family history of coronary artery disease.  He then opined that it was likely that the Veteran's aortic stenosis was secondary to degenerative disease of the valve related to age.  He stated that it would be difficult to determine the exact etiology of his cerebrovascular accident or stroke, but that the possible risk factors would be hypertension or dyslipidemia.  He opined that the Veteran's current symptomatology was as likely as not secondary to his coronary artery disease.

A February 2006 rating decision denied entitlement to a rating in excess of 10 percent for rheumatic heart disease.  The Veteran did not appeal this decision.

In February 2007, the Veteran sought private treatment for a new onset of seizure.  An MRI of his brain reveled a small left cerebella infarct, scattered periventricular white matter ischemic changes and mild predominantly frontal atrophy.  An echocardiogram showed grossly normal cardiac chamber, left ventricular ejection fraction of 55 percent and no gross valvular dysfunction.  As embolic strokes were happening recurrently, the Veteran was started on Coumadin.

In June 2007, the Veteran sought private treatment for left-sided weakness and numbness, and a severe headache.  He was admitted to the hospital with an initial diagnosis of a transient ischemic attack.  An MRI of the brain showed a jugular foramen mass with underlying inflammatory etiology, most likely a cholesteatoma. 

In October 2008, the Veteran went to the VA for evaluation and management of anticoagulation medication.  He was noted to need anticoagulation medication due to "acute cerebellar infarct on aspirin-with a history of bioprosethic valve-thought to be having embolic events."  He was continued on his medication, with no changes.

Eleven days later, in October 2008, the appellant found the Veteran unresponsive in his home, and he was immediately transferred to Baptist Desoto Hospital.  A CT of his head revealed a large left subdural hematoma with left to right midline shift and left uncal herniation.  He was transferred to Baptist Memphis Hospital east for neurosurgical evaluation.  Surgical intervention was not recommended as the Veteran's functional recovery was considered "dismal."  Later in the evening, the Veteran was noted to be totally dependent on a ventilator, and the impression given was of massive subdural hematoma with no chance of meaningful survival.  Per Veteran's previously expressed wishes, he was extubated, and after suffering brain death, he was evaluated for organ donation.  His expiration diagnoses were: acute subdrual hemorrhage with midline shift, acute respiratory failure, coagulopathy, super-therapeutic Coumadin level, hypertension, epilepsy, leukocytosis, and a history of coronary artery disease.

A VA physician specializing in cardiovascular disease was asked to review the Veteran's claims file and determine if his rheumatic heart disease contributed to his death.  In an October 2011 report, the physician found that the Veteran died due to complications from an intracranial hemorrhage which was a complication of anticoagulation therapy.  The Veteran was placed on anticoagulation therapy for the treatment of recurrent embolic strokes, where were likely related to his prosthetic aortic valve.  The physician explained that if the Veteran's prosthetic valve replacement had been undertaken due to his rheumatic heart disease, then his rheumatic fever could be considered a contributing cause of death.  The physician found, however, that the weight of medical evidence indicated that his aortic valve disease was the result of calcific aortic stenosis, and not rheumatic valve disease.  (Emphasis added).  In explanation, the physician noted that mitral valve disease is the most common form of rheumatic valve disease, but that aortic valve could be affected in one-third of cases.  If the Veteran's had rheumatic involvement of the aortic valve, then he would have invariably had rheumatic involvement of the mitral valve, which was not the case here.  The physician also noted that rheumatic aortic valve disease was morphologically distinguishable from other causes of valve disease, specifically there would be formation of adhesions and fusion of the commissures of the valve.  Also, typically rheumatic valvular disease would become symptomatic between 15 to 20 years following rheumatic fever, with an upper limit of 35 years reported.  In the Veteran's case, his aortic valve disease was diagnosed in 1999, over 40 years after his in-service episode of rheumatic fever.  Lastly, the physician noted that the echocardiographic finding taken in the period prior to development of overt aortic valve disease were consistent with degenerative changes in the aortic valve.  Thus the physician opined that it was highly unlikely that the Veteran's aortic valve disease was due to service-connected rheumatic fever.  The physician found that there was no connection between the Veteran's service-connected rheumatic fever and aortic valve disease, and that thus, the Veteran's death was not related to his service connected rheumatic fever.

In her September 2011 hearing, the appellant testified that she had shown the Veteran's death certificate to her physician, and that the physician had indicated that it was possible that some of the conditions listed on the death certificate could be related to his service-connected rheumatic fever.  When asked if she could get her physician to provide a nexus statement, the appellant stated she was not sure if the physician would provide a statement as she had never treated the Veteran.  The record was held open for 60 days so that the appellant could attempt to obtain such a statement, but no additional evidence has been supplied.  She further testified that she was unaware that he had any heart problems prior to his 1994 heart attack.  She stated that his health declined shortly after the heart attack.  


Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for cause of the Veteran's death under any theory of entitlement.

Regarding the presumptions established by 38 C.F.R. §§ 3.307, 3.309 for hypertension and/or endocarditis (this term covers all forms of valvular heart disease), the Board notes that the Veteran did not demonstrate compensably disabling hypertension or valvular heart disease within one year of separation from active.  While the Veteran stated to a treating physician at one point that he developed hypertension in 1955, his service treatment records do not document hypertension.  Additionally, he reported to a different treating physician that his hypertension began in roughly 1984, and another, that it was diagnosed in 1992.  Also, there is no evidence of record that relates the Veteran's hypertension or valvular heart disease (apart from service-connected rheumatic heart disease) to service.  The record shows that the Veteran did not develop seizures, cerebrovascular incidents, coronary artery disease, and aortic stenosis until 30 years after his discharge from service.  

The appellant argues that the Veteran's rheumatic heart disease contributed to his general health deterioration, and eventually to his death.  While the Board finds the appellant to be credible in her statements and testimony to the VA, her statements only provided a theory of entitlement, with no evidence of a causal connection between the Veteran's service connected rheumatic heart disease and his death.  Her statement that her physician had indicated that it was possible that his rheumatic heart disease may have impacted the conditions on his death certificate does not carry much probative weight as the physician did not provide a statement herself, she had never treated the Veteran, and it was not indicated that she had reviewed his medical history.

Regarding whether the Veteran's rheumatic fever contributed to his cause of death, the Board finds the negative opinion and rationale provided by the October 2011 examiner to be probative, and find that the evidence is against the claim for entitlement for cause of death under this theory of entitlement   The October 2011 physician who reviewed the pertinent medical records explained that the Veteran's death was due to anticoagulation therapy, due to his prosthetic aortic valve.  He further explained that the Veteran had a prosthetic aortic valve due to calcific aortic stenosis.  The Veteran had not developed an aortic valve disorder due to his rheumatic fever as: (1) his mitral valve was not affected, (2) he developed an aortic valve dysfunction more than 40 years after his rheumatic fever in service, (3) the Veteran did not have adhesions and fusion of the commissures of the valve typical of rheumatic involvement, (4) and echocardiograms indicated that his aortic valve deterioration was a result of degenerative changes with age.  Similarly, the 1999 and 2005 VA examiners also found that the Veteran's heart symptoms were not attributable to his rheumatic fever in service, but were a result of a combination of his family history, male sex, history of tobacco use, and age.

In summary, the evidence establishes that the Veteran's fatal disease processes were not present in service, within the first post-service year, or for many years thereafter, and were not otherwise shown to be related to service.  The diseases which caused the Veteran's death cannot be related to his in-service rheumatic fever.  Furthermore, there is a lack of probative evidence that his service-connected rheumatic heart disease materially contributed to or accelerated death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.

The Board does not doubt the sincerity of the appellant's belief that the Veteran's death was caused either by his service connected rheumatic heart disease.  However, as discussed above, in this particular instance, her statements do not provide competent evidence of a nexus, and her statements are outweighed by the October 2011 VA opinion. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


